 249306 NLRB No. 47MARQUETTE MANOR1On August 22, 1991, the Union filed the charge in Case 14±CA±21580 alleging, inter alia, that the Respondent had failed and refused
to comply with the settlement agreement on which the conditional
withdrawal of the charge was based.2In light of the Respondent's factual admissions, we agree withthe General Counsel that the Respondent's denial of the alleged su-
pervisory and agency status of Thomas Daake raises no material
issue of fact warranting a hearing.Thomas Daake, d/b/a Marquette Manor LimitedPartnership, L.P. and Local 50, Service Em-ployees International Union, AFL±CIO, CLC.
Cases 14±CA±21231 and 14±CA±21580January 31, 1992DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTUpon a charge filed by Local 50, Service EmployeesInternational Union, AFL±CIO, CLC, the Union, in
Case 14±CA±21231 on February 1, 1991, and amend-
ed on March 5, 1991, and a second amended charge
on April 4, 1991, and upon a charge filed by the
Union in Case 14±CA±21580 on August 22, 1991, andamended on August 30, 1991, the Regional Director
for Region 14 of the Board issued an order consoli-
dating cases, consolidated complaint and notice of
hearing and order revoking approval of withdrawal re-
quest,1and on November 19, 1991, the Acting Re-gional Director for Region 14 of the Board issued an
amended complaint against Thomas Daake, d/b/a Mar-
quette Manor Limited Partnership, L.P., the Respond-
ent, alleging that it violated Section 8(a)(5) and (1) of
the National Labor Relations Act. Thereafter, the Re-
spondent filed an answer to the complaint, an amended
answer, and an answer to the amendent to the com-
plaint.On December 12, 1991, the General Counsel filed aMotion for Summary Judgment. On December 16,
1991, the Board issued an order transferring the pro-
ceeding to the Board and a Notice to Show Cause why
the motion should not be granted. The Respondent did
not file a response. The allegations in the motion are
therefore undisputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentThe consolidated complaint alleges that since aboutAugust 1, 1990, the Respondent has failed and refused
to make required contributions to the Union's Health
and Welfare Fund and since about April 30, 1991, has
failed and refused to remit its required dues payments
to the Union. The consolidated complaint further al-
leges that the Respondent took such actions without
notifying the Union or affording the Union an oppor-
tunity to negotiate and bargain as the exclusive rep-
resentative of the unit and without the Union's con-
sent.In its amended answer and answer to the amendmentto the complaint, the Respondent admits the above fac-
tual allegations, as well as the allegations to jurisdic-
tion and the status of the Union as a labor organiza-
tion, but denies the supervisory and agency status of
Thomas Daake and denies that its conduct violated the
Act.Contrary to the Respondent, we agree with the Gen-eral Counsel that because the Respondent has admitted
the above factual allegations of the consolidated com-
plaint there are no material facts in dispute.2Further,in the face of the factual admissions, the Respondent's
bare denial that it has engaged in unfair labor practices
does not constitute an adequate defense to allegations
that it has violated Section 8(a)(5) and (1) of the Act
by failing to abide by the provisions of its collective-
bargaining agreement. Accordingly, we grant the Gen-
eral Counsel's Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, a limited partnership doing busi-ness as, and trading under the name of, Marquette
Manor Limited Partnership, L.P., with an office and
place of business in St. Louis, Missouri, is engaged as
a health care institution providing nursing care to pri-
marily elderly persons. During the 12-month period
ending August 31, 1991, the Respondent, in the course
and conduct of its business operations, derived gross
revenues in excess of $100,000, and annually pur-
chased and received at its St. Louis, Missouri facility
products, goods, and materials valued in excess of
$5000 directly from points outside the State of Mis-
souri.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(6) and
(7) of the Act and that the Union is a labor organiza-
tion within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
The following employees of the Respondent con-stitute a unit appropriate for the purposes of collective
bargaining within the meaning of Section 9(b) of the
Act:All full-time and regularly scheduled part-timeemployees including certified medical technicians,
nursing assistants, laundry, dietary, custodians,
and housekeeping employees, EXCLUDING of-
fice clerical and professional employees, reg- 250DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3Because the provisions of employee benefit fund agreements arevariable and complex, we leave to the compliance stage the question
of whether the Respondent must pay any additional amounts into the
benefit funds in order to satisfy our ``make whole'' remedy.
Merryweather Optical Co., 240 NLRB 1213 (1979).istered nurses, license practical nurses, guards,and supervisors as defined in the Act.The Union was certified as the exclusive collective-bargaining representative of the unit in 1984. Since
1984 the Union and the Respondent have been party
to successive collective-bargaining agreements, the
most recent of which is effective by its terms for the
period September 27, 1990, through September 26,
1993. At all times since 1984, the Union, by virtue of
Section 9(a) of the Act, has been, and is, the exclusive
representative of the unit for the purposes of collective
bargaining with respect to rates of pay, wages, hours
of employment, and other terms and conditions of em-
ployment.At all times material here, the collective-bargainingagreement provided in article X that the Respondent
contribute to the Union's Health and Welfare Fund.Since about August 1, 1991, the Respondent has failed
and refused to make its required contributions to the
Union's Health and Welfare Fund. At all times mate-
rial here, the collective-bargaining agreement provided
in article II that the Respondent remit monthly dues to
the Union. Since about April 30, 1991, the Respondent
has failed and refused to remit its required dues pay-
ment to the Union. These provisions relate to wages,
hours, and other terms and conditions of employment
of the unit and are mandatory subjects for the purpose
of collective bargaining. The Respondent took the ac-
tion described above without having notified or af-
forded the Union an opportunity to negotiate and bar-
gain as the exclusive representative of the unit with re-
spect to such actions and without the Union's consent.Accordingly, we find that by the acts and conductdescribed above, the Respondent has failed and refused
to bargain collectively with the Union in violation of
Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy failing and refusing to make contractually re-quired contributions to the Union's Health and Welfare
Fund and to remit contractually required dues pay-
ments to the Union, without having notified or af-
forded the Union an opportunity to negotiate and bar-
gain as the exclusive representative of the unit with re-
spect to such actions and without the Union's consent,
the Respondent has engaged in unfair labor practices
within the meaning of Section 8(a)(5) and (1) of the
Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative actions de-
signed to effectuate the policies of the Act.We shall order the Respondent to abide by all theterms of its contract with the Union, and to makewhole its unit employees by making all required con-tractual payments to the Union's Health and Welfare
Fund, which have not been paid since about August 1,
1990, and by reimbursing employees for any expenses
ensuing from the Respondent's failure to make such
payments, as set forth in Kraft Plumbing & Heating,252 NLRB 891 fn. 2 (1980), enfd. mem. 661 F.2d 940
(9th Cir. 1981).3All payments to employees shall bemade with interest to be computed in the manner pre-
scribed in New Horizons for the Retarded, 283 NLRB1173 (1987).We shall also order the Respondent to remit to theUnion all authorized dues payments required by the
collective-bargaining agreement since about April 30,
1991, with interest on the dues to be computed in the
manner prescribed in New Horizons for the Retarded,supra.ORDERThe National Labor Relations Board orders that theRespondent, Thomas Daake, d/b/a Marquette Limited
Partnership, L.P., St. Louis, Missouri, its officers,
agents, successor, and assigns, shall1. Cease and desist from
(a) Refusing to bargain collectively with Local 50,Service Employees International Union, AFL±CIO,
CLC as the exclusive bargaining representative of the
employees in the appropriate unit, by unilaterally fail-
ing to make required contributions to the Union's
Health and Welfare Fund, as required by its collective-
bargaining agreement with the Union. The appropriate
unit is:All full-time and regularly scheduled part-timeemployees including certified medical technicians,
nursing assistants, laundry, dietary, custodians,
and housekeeping employees, EXCLUDING of-
fice clerical and professional employees, reg-
istered nurses, licensed practical nurses, guards,
and supervisors as defined in the Act.(b) Refusing to bargain with the Union by unilater-ally failing to remit to the Union authorized dues pay-
ments as required by the collective-bargaining agree-
ment with the Union.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the
rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act. 251MARQUETTE MANOR4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(a) Adhere to and abide by all the terms of the Sep-tember 27, 1990, through September 26, 1993 collec-
tive-bargaining agreement with the Union.(b) Make whole its bargaining unit employees, inthe manner set forth in the remedy section of this deci-
sion, for the Respondent's unlawful failure since about
August 1, 1990, to make contributions into the Union's
Health and Welfare Fund, as required by its collective-
bargaining agreement with the Union.(c) Remit to the Union, with interest, all authorizeddues payments required by the collective-bargaining
agreement since about April 30, 1991, as set forth in
the remedy section of this decision.(d) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(e) Post at its facility in St. Louis, Missouri, copiesof the attached notice marked ``Appendix.''4Copies ofthe notice, on forms provided by the Regional Director
for Region 14, after being signed by the Respondent's
authorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(f) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with Local 50, Serv-ice Employees International Union, AFL±CIO, CLC by
unilaterally failing and refusing to make contractually
required contributions to the Union's Health and Wel-
fare Fund. The appropriate unit is.All full-time and regularly scheduled part-timeemployees including certified medical technicians,
nursing assistants, laundry, dietary, custodians,
and housekeeping employees, EXCLUDING of-
fice clerical and professional employees, reg-
istered nurses, licensed practical nurses, guards,
and supervisors as defined in the Act.We will not refuse to bargain with the Union byunilaterally failing to remit to the Union dues pay-
ments as required by the collective-bargaining agree-
ment with the Union.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
adhere to and abide by all the terms of ourSeptember 27, 1990, through September 26, 1993 col-
lective-bargaining agreement with the Union.WEWILL
make whole our employees by making theauthorized required contributions to the Union's Health
and Welfare Fund, and by remitting all contractually
required authorized dues payments to the Union, andWEWILL
reimburse our employees for any expense en-suing from our failure to make such payments, with in-
terest.THOMASDAAKE, D/B/AMARQUETTEMANORLIMITEDPARTNERSHIP, L.P.